Citation Nr: 0406360	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-18 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Healthcare Center in 
Phoenix, Arizona



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on February 22, 2003.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Medical 
Administration Department of the Department of Veterans 
Affairs medical center (VAMC) in Pheonix, Arizona, that 
denied payment of medical expenses incurred at Chandler 
Regional Hospital on February 22, 2003.  The veteran filed a 
notice of disagreement with the decision in May 2003, and a 
statement of the case was issued in May 2003.  The veteran 
perfected the appeal by filing a substantive appeal (VA Form 
1-9) in July 2003.

For the reasons stated below, the matter on appeal is being 
remanded to the VAMC via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran is seeking payment for private medical care 
rendered on February 22, 2003.  It appears that his claim is 
based on the Veterans Millennium Health Care and Benefits 
Act, Public Law 106-177, 113 Stat. 1556 (1999).  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000 - 1008 
(2003).

Review of the claims file reveals that a VA physician 
determined on May 14, 2003, that a medical emergency did not 
exist on February 22, 2003, and that VA facilities were 
feasibly available.  However, the same VA physician reviewed 
the file on May 27, 2003, and determined that a medical 
emergency did exist on February 22, 2003.  The VA physician 
again determined that VA facilities were feasibly available.  
It therefore appears that the critical question in this case 
involves the availability of VA facilities.  The Board 
believes that additional development is necessary to allow 
for informed appellate review with regard to the distances 
involved between the private hospital and the VA facility.  

Additionally, assuming the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA) to the present case, it 
is appropriate to also direct that VCAA notice be furnished 
in view of the need to return the case for the additional 
development outlined above.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

In view of the foregoing, this matter is remanded for the 
following action:

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should specifically advise 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
portion of that evidence he is to provide 
and what evidence VA will attempt to 
obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The VAMC should document for the 
claims file the distances between 
Chandler Regional Hospital and the 
nearest VA medical facility capable of 
treating the veteran for the medical 
problems presented on February 22, 2003.  

3.  After conducting any additional 
necessary development, the VAMC should 
again review the veteran's claim and 
determine if the benefit can be granted.  
If the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case (SSOC) 
and be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the AOJs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



